                   1    LATHAM & WATKINS LLP
                          Jason M. Ohta (Bar No. 211107)
                   2      jason.ohta@lw.com
                        12670 High Bluff Drive
                   3    San Diego, CA 92130-2071
                        Telephone: +1.858.523.5400
                   4    Facsimile: +1.858.523.5450

                   5    Attorneys for Defendants Adventist Health,
                        San Joaquin Community Hospital, Robert
                   6    Beehler, Kurt Hoekendorf, Scott Reiner,
                        and William Brent Soper
                   7

                   8                              UNITED STATES DISTRICT COURT

                   9                             EASTERN DISTRICT OF CALIFORNIA

               10
                         UNITED STATES and the STATE OF              Case No. 1:17-cv-00613-AWI-SKO
               11        CALIFORNIA, ex rel. THOMAS REILLY,
                         GARRETT LEE, KEVIN SCHMIDT, AND             THIRD JOINT STIPULATION TO
               12        TERRY HILLIARD,                             CONTINUE MANDATORY
                                                                     SCHEDULING CONFERENCE; ORDER
               13                              Plaintiffs,
                                                                     (Doc. 44)
               14                v.
                                                                     Mag. Judge:           Hon. Sheila K. Oberto
               15        ADVENTIST HEALTH, et al.,                   Complaint Filed:      August 23, 2017
                                                                     Complaint Unsealed:   July 3, 2019
               16                              Defendants.           Trial Date:           None Set
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
                       US-DOCS\113709257.1                                       STIPULATION TO CONTINUE MANDATORY
ATTORNEYS AT LAW
                                                                                      SCHEDULING CONFERENCE; ORDER
                                                                                       CASE NO. 1:17-cv-00613-AWI-SKO
                   1            Plaintiffs Thomas Reilly, Garrett Lee, Kevin Schmidt and Terry Hilliard (collectively,

                   2    (“Plaintiffs”), and Defendants Adventist Health, San Joaquin Community Hospital (“SJCH”),

                   3    Robert Beehler, Kurt Hoekendorf, Scott Reiner, William Brent Soper and Paul Griffin

                   4    (collectively, “Defendants”), by and through their counsel of record, respectfully submit this

                   5    Third Joint Stipulation to Continue the Mandatory Scheduling Conference currently set for

                   6    February 20, 2020 pursuant to the Court’s November 6, 2019 Order re: Second Joint Stipulation

                   7    to Continue Mandatory Scheduling Conference (Dkt. No. 38).

                   8            WHEREAS, Plaintiffs served Defendants Adventist Health and SJCH with a copy of the

                   9    First Amended Complaint (“FAC”) on August 20, 2019;

               10                WHEREAS, Plaintiffs served Defendant Kurt Hoekendorf with a copy of the FAC on

               11       August 24, 2019;

               12               WHEREAS, this Court approved the parties’ Joint Stipulation to Continue the

               13       Mandatory Scheduling Conference filed on September 9, 2019, and continued the Mandatory

               14       Scheduling Conference to November 26, 2019 (Dkt. No. 33);

               15               WHEREAS, Defendant Paul Griffin filed his answer to the FAC on September 19, 2019

               16       (Dkt. No. 34);

               17               WHEREAS, Defendants filed a Motion to Dismiss Plaintiffs’ FAC on October 8, 2019

               18       (Dkt. No. 35);

               19               WHEREAS, Plaintiffs’ filed their opposition to Defendants’ motion to dismiss on

               20       November 4, 2019 (Dkt. No. 36);

               21               WHEREAS, this Court approved the parties’ Second Joint Stipulation to Continue the

               22       Mandatory Scheduling Conference filed on November 7, 2019, and continued the Mandatory

               23       Scheduling Conference to February 20, 2020 (Dkt. No. 38);

               24               WHEREAS, Defendants filed their reply brief in support of the motion to dismiss on

               25       November 11, 2019 (Dkt. No. 39);

               26               WHEREAS, the November 18, 2019 hearing on Defendants’ motion to dismiss was
               27       vacated and taken under submission without oral argument by the Honorable Anthony Ishii (Dkt.

               28       No. 40);
                       US-DOCS\113709257.1                                            STIPULATION TO CONTINUE MANDATORY
ATTORNEYS AT LAW
                                                                          1                SCHEDULING CONFERENCE; ORDER
                                                                                            CASE NO. 1:17-cv-00613-AWI-SKO
                   1            WHEREAS, the parties have met and conferred and believe that the Court’s resolution

                   2    of Defendants’ motion to dismiss may impact discovery and the amount of claims moving

                   3    forward;

                   4            WHEREAS, the parties have met and conferred and believe it is in the interest of judicial

                   5    economy to continue the Mandatory Scheduling Conference currently set for February 20, 2020,

                   6    to April 23, 2020;

                   7            NOW, HEREBY, THE PARTIES STIPULATE AND AGREE that the Mandatory

                   8    Scheduling Conference shall be continued to April 23, 2020, or at another date convenient for

                   9    the Court.

               10               IT IS SO STIPULATED AND AGREED.

               11       Dated: January 29, 2020                      Respectfully submitted,

               12                                                    LATHAM & WATKINS LLP
               13                                                    By: /s/ Jason M. Ohta
                                                                         Jason M. Ohta
               14
                                                                     Attorneys for Defendants Adventist Health,
               15                                                    San Joaquin Community Hospital,
                                                                     Robert Beehler, Kurt Hoekendorf,
               16                                                    Scott Reiner and William Brent Soper
               17

               18       Dated: January 29, 2020                      FENTON LAW GROUP, LLP

               19                                                    By: /s/ Benjamin J. Fenton
                                                                         Benjamin J. Fenton
               20
                                                                     Attorneys for Defendant Paul Griffin
               21

               22
                        Dated: January 29, 2020                      CLAYPOOL LAW FIRM
               23
                                                                     By: /s/ Brian E. Claypool
               24                                                        Brian E. Claypool
               25                                                    Attorneys for Plaintiffs Thomas Reilly,
                                                                     Garrett Lee, Kevin Schmidt and Terry Hilliard
               26
               27

               28
                       US-DOCS\113709257.1                                           STIPULATION TO CONTINUE MANDATORY
ATTORNEYS AT LAW
                                                                         2                SCHEDULING CONFERENCE; ORDER
                                                                                           CASE NO. 1:17-cv-00613-AWI-SKO
                   1

                   2    Dated: January 29, 2020                       MCNICHOLAS & MCNICHOLAS, LLP

                   3                                                  By: /s/ Jeffrey R. Lamb
                                                                          Jeffrey R. Lamb
                   4
                                                                      Attorneys for Plaintiffs Thomas Reilly,
                   5                                                  Garrett Lee, Kevin Schmidt and Terry Hilliard
                   6
                                                                     ORDER
                   7
                                 Pursuant to the parties’ above stipulation (Doc. 44), the Mandatory Scheduling
                   8
                        Conference currently set for February 20, 2020, is CONTINUED to April 30, 2020 at 9:30 a.m.
                   9
                        in Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto. The parties SHALL file
               10
                        their joint scheduling report by no later than April 23, 2020.
               11

               12       IT IS SO ORDERED.
               13

               14
                        Dated:     January 30, 2020                                  /s/   Sheila K. Oberto            .
                                                                           UNITED STATES MAGISTRATE JUDGE
               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
                       US-DOCS\113709257.1                                               STIPULATION TO CONTINUE MANDATORY
ATTORNEYS AT LAW
                                                                          3                   SCHEDULING CONFERENCE; ORDER
                                                                                               CASE NO. 1:17-cv-00613-AWI-SKO
